


Exhibit 10.43

 

2001 EMPLOYMENT AGREEMENT

 

THIS 2001 EMPLOYMENT AGREEMENT (hereinafter referred to as the “Agreement”) is
made effective as of June 14, 2001, by and between WESTERN GAS RESOURCES, INC.,
a Delaware corporation, (hereinafter referred to as the “Corporation”), and
WILLIAM J. KRYSIAK (hereinafter referred to as the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Corporation, its subsidiaries and affiliates (the “Western
Companies”) acquire, design, construct and operate natural gas gathering and
processing facilities, market, store and transport natural gas, natural gas
liquids and sulphur, market electrical power and explore for, develop, and
produce oil and gas.

 

WHEREAS, employee has substantial experience in the Corporation’s business and
is currently the Corporation’s Vice President-Finance.

 

WHEREAS, prior hereto, the Corporation and the Employee have entered into that
certain Employment Agreement, dated January 2, 2001, which shall be terminated
upon execution of this, Agreement nd further, shall be replaced in its entirety
by this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

1.                                       Employment. Corporation hereby employs
the Employee and the Employee hereby accepts such employment with the
Corporation upon the terms and conditions hereinafter set forth. The Employee’s
employment shall continue until it is terminated in accordance with the
provisions of paragraph 12 hereof.

 

2.                                       Powers, Duties and Responsibilities.

 

(a)                                  Employee shall devote his full time,
attention and effort to the business of the Western Companies during the
Corporation’s normal business hours and during such other times as are
reasonably necessary for the proper performance of his responsibilities
hereunder.

 

(b)                                 Employee’s primary duties shall be to act as
Vice President-Finance. Employee shall have such powers, duties and
responsibilities, and shall perform such other functions in connection with the
business of the Companies, as may be assigned from time to time by the
Corporation. At all times during Employee’s employment under this Agreement
(including employment following a Change of Control of the Corporation as
hereinafter described), Employee shall be employed in the Corporation’s offices
in Denver, Colorado.

 

3.                                       Compensation and Bonus. For all of the
services rendered by Employee pursuant to this Agreement, the Corporation shall
pay the Employee his or her current annual base salary. In no event shall
Employee’s current annual base salary be decreased, but it may, from time to
time be increased at the discretion of Employer during the term of this
Agreement (hereinafter referred to as Compensation), payable in accordance with
the Corporation’s normal pay practices during the term of Employee’s employment.
In addition, the Corporation may pay Employee a bonus, as may be determined
pursuant to any bonus plan applicable to the Employee for such year, if any,
approved by the Corporation’s Board of Directors from time-to-time in its sole
and absolute discretion. Employee may provide a written election to have any
bonus due in December of any year paid in January of the following year.

 

4.                                       Officer Insurance Coverage – Costs of
Defense. During the term of Employee’s employment and for two (2) years
thereafter, to the extent the Corporation maintains an insurance policy or
policies

 

--------------------------------------------------------------------------------


 

providing directors’ and officers’ liability insurance, Employee shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any Corporation officer. Such
coverage shall provide to Employee officer liability insurance coverage to cover
any claims that may be made arising from his past, present, or future activities
on behalf of the Western Companies, in the same manner as such insurance is
provided to the other officers of the Corporation, provided that such insurance
coverage is available to the Corporation at a reasonable cost. Employee hereby
represents that to his knowledge no investigation, claim, or litigation is
currently pending or threatened against him at this time relating to or arising
out of his activities as an employee of any Western Company.

 

5.                                       Cooperation With Respect to
Investigations, Claims or Litigation. During the term of Employee’s employment
and at all times thereafter, should a Western Company become involved in any
investigation, claim, or litigation relating to or arising out of Employee’s
past, present, or future duties with a Western Company or with respect to any
matters which the Employee has knowledge, Employee agrees to fully, and in good
faith, cooperate with the Corporation with respect to such investigation, claim,
or litigation. The Corporation shall reimburse Employee for any and all expenses
(including attorneys’ fees) and, if requested by Employee shall (within two
business days of such request) advance such expenses to Employee, which are
incurred by Employee in connection with any action for (i) indemnification or
advance payment of expenses by the Corporation under this Agreement or any other
agreement or Corporation Bylaw now or hereafter in effect relating to claims
and/or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Corporation, regardless of whether Employee
ultimately in determined to be entitled to such indemnification, advance expense
payment or insurance recovery, as the case may be.

 

6.                                       Indemnification Agreement. Exhibit ”A”,
attached hereto and incorporated herein by reference is an Indemnification
Agreement by and between the Corporation and the Employee. The Corporation and
the Employee each agree to execute and deliver such Indemnification Agreement
concurrently with the execution and delivery of this Agreement. To the extent
any provision set forth in the Indemnification Agreement is in conflict with any
provision set forth in this Agreement, the provision set forth in the
Indemnification Agreement shall govern.

 

7.                                       Employee Benefits. During the term of
employment, Employee shall be eligible to participate in the employee benefit
plans provided by the Corporation in which the Employee participates as of the
date hereof, as such plans may be changed from time to time, in accordance with
the provisions of such plans, including, but not limited to, the Corporation’s
qualified retirement plans, the Corporation’s Stock Option Plan(s), and the
Corporation’s loan plan to acquire stock. The Employee hereby agrees and
acknowledges that nothing in this Agreement guarantees him the right to any
grant of stock options under any Stock Option Plan, or loan under any loan plan
and that the Board of Directors, in its sole and absolute discretion, in
accordance with the terms of such plans, as they may be modified from time to
time, determines whether and when any stock options are granted or loans
extended.

 

8.                                       Confidential Information. Employee
acknowledges that pursuant to the employment hereunder, Employee occupies a
position of trust and confidence. Accordingly, in order to facilitate the
performance of this Agreement and the activities contemplated by this Agreement,
the Western Companies may disclose to Employee or Employee may develop or obtain
certain proprietary or confidential information of the Western Companies. During
Employee’s employment hereunder and for a period of one (1) year thereafter
(which may be increased to two (2) years thereafter pursuant to
Section 14(a)(ii) or (v) hereof), Employee hereby agrees not to use or to
disclose to any person, other than in the discharge of his duties under this
Agreement, any “proprietary or confidential” information of the Western
Companies, including, but not limited to, any information concerning the
business operations, business strategies, or internal structure of the Western
Companies; the customers or clients of the Western Companies; any acquisition
strategies of the Western Companies; the gas and other products’ marketing or
transportation strategies of the Western Companies, its subsidiaries or
affiliates; the terms of any gas gathering, processing, marketing, or
transportation contracts entered into by the Western Companies; past, present or
future research done by the Western Companies respecting the business or
operations of the Western Companies, or customers or clients or potential
customers or clients of the Western Companies; personnel data of the

 

--------------------------------------------------------------------------------


 

Western Companies, product or process knowledge; the Employee’s work performed
for, or relating to or for, any customer or client of any Western Company or the
gas or other product pricing for any customer or client of any Western Company;
any method or procedure relating or pertaining to projects developed by any
Western Company or contemplated by any Western Company to be developed; or any
gas gathering, processing, drilling, marketing, transportation project which any
Western Company is developing; or any plans or strategy related to the foregoing
which is not generally available or disclosed to the public.

 

If the Employee violates this agreement of confidentiality, the Corporation
shall, in addition to any other remedy provided by law, be permitted to pursue
an action for injunctive relief, monetary damages, or both. The Employee
acknowledges that all such information constitutes confidential and/or
proprietary information of the Western Companies and agrees that such
information shall be kept confidential; such information shall be used solely
for the purpose of performing the obligations hereunder or activities
contemplated by this Agreement; and that he shall not otherwise disclose or make
use of such information, except in response to a court order.

 

9.                                       Non-Solicitation. During Employee’s
employment hereunder and for a period of three years thereafter, Employee shall
not engage in any of the following:

 

(i)                                     Hire, offer to hire (or participate in
the hiring or offer to hire of) any officer or employee of any Western Company;
or

 

(ii)                                  directly or indirectly, solicit, divert or
take away or attempt to solicit, divert or take away any business any Western
Company has enjoyed or solicited prior to the date hereof or at any time during
Employee’s term of employment with the Corporation.

 

This provision, however, shall not be construed to require the Employee to
violate any law forbidding anti-competitive practices or any law regarding
anti-trust.

 

In addition, nothing contained herein shall prevent Employee from hiring any
officer or employee of any Western Company as a result of a general solicitation
in a publicly available publication. In the event Employee violates this
non-solicitation provision, the Western Company shall, in addition to any other
remedy provided by law, be permitted to pursue an action for injunctive relief,
monetary damages, or both.

 

10.                                 Ownership of Documents. All information,
drawings, documents and materials whether in writing, on computer disks,
computer hard drive, on magnetic tape or otherwise prepared by the Employee in
connection with his employment, or which Employee obtains in the course of or as
result of his employment by the Corporation shall be the sole and exclusive
property of the Corporation and will be delivered to the Corporation by the
Employee on the earlier of a demand by the Corporation or promptly after
termination of his employment hereunder, together with all written, computer,
magnetic tape or other evidence of the information, drawings, document and
materials, if any, furnished by any Western Company to the Employee in
connection with the Employee’s employment.

 

11.                                 Agreement Not To Compete. The parties hereto
recognize that the Employee is retained by the Corporation as part of a
professional, management and executive staff of the Corporation whose duties
include the formulation and execution of management policy. Therefore, except in
the event of termination which would entitle Employee to payments pursuant to
paragraphs 14 (a) (ii), or 14 (a) (v) in which case the terms of this provision
shall not apply, the Employee hereby agrees that during the term of his
employment hereunder and for a period of one (1) year after the termination of
employment, he shall not act or engage in material competition with the
activities of or plans of any Western Company as they exist up to the time of
the Employee’s termination of employment. Material competition by the Employee
shall mean that the Employee is involved in any business or investment activity,
in any capacity including but not limited to an employee, consultant, advisor,
agent, shareholder, independent contractor, investor, partner, member, owner or
otherwise, which activity directly competes with or has a material adverse
economic effect on any of the business activities or business plans of any
Western Company. Examples of such material competition include, but shall not be
limited to an activity involving the gathering and

 

--------------------------------------------------------------------------------


 

processing business within 25 miles of one of the Western Companies’ existing or
planned gathering, processing or generation facilities; an activity involving
the storage or hub business for natural gas or natural gas liquids within 100
miles of an existing or planned storage facility of any Western Company; and/or
an activity involving the purchase of oil or gas leases, the farming-in of such
leases or any similar arrangement, within five (5) miles of the boundaries of an
existing oil or gas lease of any Western Company. In the event the Employee
violates this agreement not to compete, the Corporation shall, in addition to
any other remedies provided by law, be permitted to pursue an action for
injunctive relief (preliminary or permanent), monetary damages, or both.

 

12.                                 Termination of Employment. Employee’s
employment pursuant to this Agreement shall terminate upon the first to occur of
the following events:

 

(a)                                  The Employee’s death.

 

(b)                                 The Employee’s disability as that term is
defined pursuant to the Corporation’s disability insurance plan covering its
officers.

 

(c)                                  The Employee’s written election to
terminate employment, to be effective ninety (90) days thereafter unless an
earlier effective date is specified by the Corporation.

 

(d)                                 The Corporation’s written election to
terminate Employee’s employment without “cause.”

 

(e)                                  The Corporation’s written election to
terminate Employee’s employment “for cause.”

 

(f)                                    In the event of a Change of Control (as
hereinafter defined), Employee’s employment is terminated without cause or upon
the expiration of six (6) months following a Change of Control, whichever is
earlier.

 

For purposes of this Agreement, the Corporation may elect to terminate
Employee’s employment “for cause” if: (i) Employee shall have committed a
felony, fraud, theft or embezzlement involving the assets of any Western
Company; (ii) Employee violates or causes any Western Company to violate, in a
material respect, any statute, law, ordinance, rule or regulation relating to
such Western Company, which violation results in a material adverse effect to
the Corporation’s business of financial condition; (iii) Employee engages in any
activity which is outside the scope of the Employee’s authority and detrimental
to any Western Company’s business; (iv) Employee fails to comply with the
provisions of this Agreement and Employee has either (x) not diligently
commenced to correct such detrimental activity; or (y) failed to comply after
ten (10) days’ written notice from the Corporation, which notice provides a
detailed description thereof; or (v) Employee intentionally fails or refuses to
perform his obligations or responsibilities hereunder, or to carry out any
reasonable and lawful direction of the Corporation with respect to such
obligations or responsibilities.

 

13.                                 Employee’s Rights and Obligations Upon Death
or Disability. If the Employee’s employment is terminated as a result of death
or disability, then the Employee shall be entitled to the following in full
satisfaction of all of his rights under this Agreement or at law:

 

(i)                                     Employee’s Right to Compensation and
Benefits. Employee shall be entitled to the pro-rata share of Compensation and
employee benefits, if any, which have been earned but not paid through the date
of Employee’s death or disability. Employee shall only be entitled to such
additional bonus, if any, which has been previously authorized by the Board of
Directors, but has not been paid as of the date of Employee’s death or
disability.

 

(ii)                                  Employee’s Obligations. Notwithstanding
such termination of employment, if the Employee is terminated as a result of
disability, Employee shall remain bound by the provisions of paragraphs 5, 8, 9,
10 and 11 hereof.

 

--------------------------------------------------------------------------------


 

14.                                 Employee’s Rights and Obligations Upon
Termination of Employment By the Corporation Without Cause. If Employee’s
employment is terminated by the Corporation without cause pursuant to Section
12(d) herein, then Employee shall be entitled to the following in full
satisfaction of his rights under this Agreement or at law:

 

(a)                                  Severance Pay.

 

(i)                                     Employee shall be entitled to severance
pay in an amount equal to the annual Compensation. Such severance pay will be
payable in accordance with the Corporation’s normal pay practices over the 12
months following such termination of employment.

 

(ii)                                  Notwithstanding anything else contained
herein, in the event of a Change of Control of the Corporation (as hereinafter
defined) or after the sale of substantially all the assets of the Corporation,
upon the earlier of a) Employee’s employment is terminated without cause after a
Change of Control of the Corporation or b) upon the expiration of six (6) months
following said Change of Control, then the Employee shall be entitled to
severance pay equal to two (2) times the annual Compensation of Employee.
Severance pay pursuant to this paragraph shall be paid to the Employee either a)
over a 24-month period or b) in a one-time lump sum payment, at Employee’s
option. If the Employee elects payment over a 24 month period, then monthly
installments shall commence on the first day of the calendar month following the
date of termination of employment or the first day of the calendar month
following the expiration of six (6) months after a Change of Control. If the
Employee elects payment in a one-time lump sum payment, then said payment shall
be made within thirty (30) days of the date of termination of employment or
within thirty (30) days after the expiration of the six (6) months after a
Change of Control. In the event that the Employee is entitled to the severance
pay pursuant to this sub-section, the obligation of the Employee not to use or
to disclose any “proprietary or confidential information” set forth in Section 8
hereof shall apply for two (2) years following such Change of Control of the
Corporation or such sale of substantially all the assets of the Corporation.

 

(iii)                               The severance pay provisions of this Section
14(a) (iii) are not additive and in no event shall the Employee be entitled to
receive severance pay greater than two (2) times the annual Compensation.

 

(iv)                              Notwithstanding anything else contained
herein, in the event of a Change of Control of the Corporation (as hereinafter
defined) or after the sale of substantially all the assets of the Corporation,
upon the earlier of a) Employee’s employment is terminated without cause after a
Change of Control of the Corporation or b) upon the expiration of six (6) months
following said Change of Control, then Employee shall receive either of the
following for unvested stock options previously granted to Employee:

 

 A)                               in the event of a Change of Control in which
the Corporation is acquired in a cash purchase, then Employee shall receive a
lump sum payment constituting the positive difference between the exercise price
of unvested stock options previously granted to Employee and the transaction
price of common stock; or

 

 B)                                 in the event of a Change in Control in which
the Corporation is acquired in a stock purchase, then Employee’s stock options
which have not vested prior to termination without cause shall be converted to
an amount of unqualified vested options of the acquiring corporation’s stock at
the original grant price to Employee based upon the conversion rate of the
acquiring corporation’s stock on the acquisition date.

 

(v)                                 Notwithstanding anything else contained
herein, in the event Employee’s employment is terminated without cause within
sixty (60) days prior to the release of a press

 

--------------------------------------------------------------------------------


 

release regarding a Change of Control of the Corporation, then the Employee
shall be entitled to severance pay equal to two (2) times the annual
Compensation of Employee. Severance pay pursuant to this paragraph shall be
payable to the Employee either a) over a 24 month period or b) in a one-time
lump sum payment, at Employee’s option. If the Employee elects payment over a
24-month period, then monthly installments shall commence on the first day of
the calendar month following Employee’s election for payment. If the Employee
elects payment in a one-time lump sum payment, then said payment shall be made
within thirty (30) days of the date of Employee’s election for payment. In
addition, for any unvested stock options previously granted to Employee,
Employee shall be entitled to either payment or conversion of such unvested
stock options as described in paragraph 14(a) (iv). In the event that the
Employee is entitled to the severance pay pursuant to this sub-section, the
obligation of the Employee not to use or to disclose any “proprietary or
confidential information” set forth in Section 8 hereof shall apply for two (2)
years following the, earlier of such termination or such Change of Control of
the Corporation.

 

(vi)                              For purposes of this Agreement, “Change of
Control of the Corporation” means the acquisition by any person or persons
acting in concert (including corporations, partnerships, associations or
unincorporated organizations), of legal ownership or beneficial ownership
(within the meaning of Rule 13d-3, promulgated by the Securities and Exchange
Commission and now in effect under the Securities Exchange Act of 1934 (s
amended), of a number of voting shares of capital stock of the Corporation
greater than the number of voting shares of capital stock of the Corporation
which are then owned, both legally and beneficially (as defined above), by Brion
G. Wise, Bill M. Sanderson, Walter L. Stonehocker, Dean Phillips, Ward Sauvage,
their immediate families and the companies through which they and their
immediate families hold ownership in the Corporation (“the Founders”). None of
the Founders shall be counted among those persons acting in concert to acquire
ownership unless such Founder, acting in concert with an acquiring person or
group (an “Acquiring Group Founder”), votes against the other Founders in an
election for the Board of Directors or the modification of the Corporation’s
certificate of incorporation or by-laws or in the vote to accept or reject a
plan of merger, sale of substantially all of the assets of the Corporation or
similar proposal. The shares of an Acquiring Group Founder shall be counted in
the acquiring group’s shares and shall not be counted in the shares of the
Founders who are not Acquiring Group Founders.

 

(b)                                 Employee’s Right to Compensation and
Benefits. Employee shall be entitled to the pro-rata share of Compensation and
employee benefits, if any, which have been earned but not paid through the date
of termination of employment. Employee shall only be entitled to such additional
bonus, if any, which has been previously authorized by the Board of Directors,
but has not been paid as of the date of termination of employment.

 

(c)                                  Payment of Excise Taxes. The Corporation
shall be responsible for the payment of any and all excise taxes including any
increase in income taxes resulting from such payment, which may result or be
assessed to the Employee in connection with payments, whether in cash, stock or
benefits received by the Employee under this paragraph 14 of this Agreement. In
addition, the Corporation shall defend, indemnify, save and hold the Employee
harmless from any and all claims for excise taxes which are due or may become
due or which arise or result from any dispute with a Federal, state or local
taxing authority in connection with this paragraph 14.

 

(d)                                 Employee’s Obligations. Notwithstanding such
termination of employment, Employee shall remain bound by the provisions of
paragraphs 5, 8, 9, 10 and 11 hereof.

 

--------------------------------------------------------------------------------


 

15.                                 Employee’s Rights and Obligations Upon
Termination of Employment by the Corporation With Cause. If Employee’s
employment is terminated by the Corporation with cause pursuant to
paragraph 12(e) herein, then the Employee shall be entitled to the following in
full satisfaction of all of his rights under this Agreement or at law:

 

(i)                                     Severance Pay. Employee shall not be
entitled to any severance pay.

 

(ii)                                  Employee’s Right to Compensation and
Benefits. Employee shall only be entitled to the pro-rata share of Compensation
and employee benefits, if any, earned but not paid through the date of
termination of employment. Employee shall only be entitled to such additional
bonus, if any, which has been previously authorized by the Board of Directors,
but has not been paid as of the date of termination of employment.

 

(iii)                               Employee’s Obligations. Notwithstanding such
termination of employment, Employee shall remain bound by the provisions of
paragraphs 5, 8, 9, 10 and 11 hereof.

 

16.                                 Employee’s Rights and Obligations Upon
Termination of Employment by Employee. If Employee’s employment is terminated by
the Employee pursuant to paragraph 12(c) herein, then the Employee shall be
entitled to the following in full satisfaction of all of his rights under this
Agreement or at law:

 

(i)                                     Severance Pay. Employee shall be
entitled to no severance pay.

 

(ii)                                  Employee’s Rights to Compensation and
Benefits. Employee shall be entitled to the pro-rata share of Compensation and
Employee Benefits, if any, which have been earned but not paid through the
effective date of such termination of employment. Employee shall only be
entitled to such additional bonus, if any, which has been previously authorized
by the Board of Directors, but has not been paid as of the date of termination
of employment.

 

(iii)                               Employee’s Obligations. Notwithstanding such
termination of employment, Employee shall remain bound by the provisions of
paragraphs 5, 8, 9, 10 and 11 hereof.

 

17.                                 Benefit. This Agreement shall inure to the
benefit of and be binding upon the Corporation, its successors and assigns,
including, but not limited to (i) any entity which may acquire all or
substantially all of the Corporation’s assets and business, (ii) any entity with
or into which the Corporation may be consolidated or merged, or (iii) any entity
that is the successor corporation in a share exchange, and the Employee, his
heirs, guardians and personal and legal representatives. The Employee and the
Corporation also agree that each Western Company shall be deemed to be a
third-party beneficiary to this Agreement.

 

18.                                 Notices. All notices and communications
hereunder shall be in writing and shall be deemed given when sent postage
prepaid by registered or certified mail, return receipt requested, and, if
intended for the Corporation, shall be addressed to it, to the attention of its
President, at:

 

Western Gas Resources, Inc.

12200 North Pecos Street

Denver, Colorado 80234

 

or at such other address which the Corporation shall have given notice to the
Employee in the manner herein provided, and if intended for the Employee, shall
be addressed to him at his last known residence, or at such other address at
which the Employee shall have given notice to the Corporation in the manner
provided herein:

 

William J. Krysiak

12609 West 84th Drive

Arvada, CO 80005

 

--------------------------------------------------------------------------------


 

19.                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Colorado.

 

20.                                 Severability. In the event one or more of
the provisions contained in this Agreement, or any application thereof, shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein or any other
application or modification thereof, shall not in any way be affected or
impaired. The parties further agree that any such invalid, illegal or
unenforceable provision or restriction shall be deemed modified so that it shall
be enforced to the greatest extent permissible under law, and to the extent that
any court of competent jurisdiction determines any provision or restriction
herein to be overly broad, or unenforceable, such court is hereby empowered and
authorized to limit such provisions or restriction so that it is enforceable for
the longest duration of time, within the largest geographical area and with the
broadest scope.

 

21.                                 Miscellaneous.

 

a)                                      Counterparts. This Agreement may be
executed in more than one copy, each copy of which shall serve as an original
for all purposes, but all copies shall constitute but one and the same
Agreement.

 

(b)                                 Assignment. Except as provided in
paragraph 17, this Agreement is personal to each of the parties hereto, and
neither party may assign nor delegate any of such party’s rights or obligations
hereunder without first obtaining the written consent of the other party.

 

(c)                                  Headings. All headings set forth in this
Agreement are intended for convenience only and shall not control or affect the
meaning, construction or effect of this Agreement or of any of the provisions
hereof.

 

(d)                                 Gender, Plurals and Pronouns. Throughout
this Agreement, the masculine gender shall include the feminine and neuter, and
the singular shall include the plural and vice versa, wherever the context and
facts require such construction.

 

(e)                                  Binding Arbitration, Attorney’s Fees and
Expenses. Except for disputes arising or resulting from the provisions contained
in paragraph 14 of this Agreement, if any dispute arises between the parties to
this Agreement (but not as to whether the Corporation is obligated to provide
legal representation to the Employee pursuant to Section 4 hereof), then both
parties shall submit the dispute to binding arbitration. Both parties agree to
be bound by the decision of such arbitration. The obligation to submit to
binding arbitration shall not prevent either party from seeking a court order or
an injunction enforcing the term of this Agreement. In the event of any binding
arbitration between the parties, or any litigation to enforce any provision
(except for disputes arising or resulting from the provision contained in
paragraph 14) of this Agreement or any right of either party, the unsuccessful
party to such arbitration or litigation shall pay the successful party all costs
and expenses, including reasonable attorneys’ fees, incurred. In the event a
dispute arises or results from the provisions of paragraph 14 of this Agreement,
then both parties shall submit the dispute to binding arbitration under the
foregoing provisions, except that all costs and expenses, including reasonable
attorneys’ fees, incurred shall be solely borne by the Corporation.

 

(f)                                    Waiver of Breach. The waiver by any party
hereto of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by any party.

 

--------------------------------------------------------------------------------


 

(g)                                 Entire Agreement. Except for the
Indemnification Agreement, this Agreement contains all agreements,
understandings, and arrangements between the parties hereto and no other exists.
Except for the Indemnification Agreement, all previous agreements,
understandings, and arrangements between the parties relating to employment are
terminated by this Agreement. This Agreement may be amended, waived, changed,
modified, extended or rescinded only by a writing signed by the party against
whom such amendment, waiver, change, modification, extension or rescission is
sought.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first written above.

 

 

WESTERN GAS RESOURCES, INC.

 

 

 

By:

/s/ Lanny F. Outlaw

 

 

 

Lanny F. Outlaw, President & CEO

 

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ William J. Krysiak

 

 

William J. Krysiak

 

--------------------------------------------------------------------------------


 

2001 INDEMNIFICATION AGREEMENT

 

THIS 2001 INDEMNIFICATION AGREEMENT (this “Agreement”), effective as of June 14,
2001, between Western Gas Resources, Inc., a Delaware corporation (the
“Company”), and WILLIAM J. KRYSIAK (the “Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as officers the
most capable persons available;

 

WHEREAS, Indemnitee is an officer of the Company;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against officers of public companies
in today’s environment;

 

WHEREAS, the Bylaws of the Company require tile Company to indemnify and advance
expenses to its officers to the full extent permitted by law and the Indemnitee
has been serving and continues to serve as an officer of the Company in part in
reliance on such Bylaws;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the aforesaid
Bylaws, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by such Bylaws will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of such
Bylaws, or any change in the composition of the Company’s Board of Directors or
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extend insurance is maintained,
for the continued coverage of Indemnitee under the Company’s directors’ and
officers’ liability insurance policies;

 

WHEREAS, prior hereto, the Company and the Indemnitee had entered into an
indemnification agreement that the parties desire to restate;

 

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:

 

1.                                       Certain Definitions:

 

(a)                                  Change in Control: shall be deemed to have
occurred if (i) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d3 under
said Act), directly or indirectly, of securities of the Company representing 20%
or more of the total voting power represented by the Company’s then outstanding
Voting Securities, or (ii) during any period of two consecutive years,
individual who at the beginning of such period constitute the Board of Directors
of the Company and any new director whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or

 

--------------------------------------------------------------------------------


 

consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all the Company’s assets.

 

(b)                                 Claim: any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether instituted
by the Company or any other party, that Indemnitee in good faith, believes might
lead to the institution of any such action, suit or proceeding, whether civil,
criminal, administrative, investigative or other.

 

(c)                                  Expenses: include attorneys’ fees and all
other costs, expenses and obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in any Claim
relating to an Indemnifiable Event.

 

(d)                                 Indemnifiable Event: any event or occurrence
related to the fact that Indemnitee is or was a director, officer, employee,
agent or fiduciary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, trustee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity.

 

(e)                                  Independent Legal Counsel: an attorney or
firm of attorneys, selected in accordance with the provisions of Section 3, who
shall not have otherwise performed services for the Company or Indemnitee within
the last five years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar Indemnity
agreements).

 

(f)                                    Potential Change in Control: shall be
deemed to have occurred if (i) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;
(ii) any person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; (iii) any person, other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, who is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 9.5% or more of the combined voting power of the Company’s then
outstanding Voting Securities, increases his beneficial ownership of such
securities by five percentage points (5%) or more over the percentage so owned
by such person; or (iv) the Board adopts a resolution to the effect that, for
purposes of this agreement, a Potential Change in Control as occurred.

 

(g)                                 Reviewing Party: any appropriate person or
body consisting of a member or members of the Company’s Board of Directors or
any other person or body appointed by the Board who is not a party to the
particular Claim for which Indemnitee is seeking indemnification, or Independent
Legal Counsel.

 

(h)                                 Voting Securities: any securities of the
Company which vote generally in the election of directors.

 

2.                                       Basic Indemnification Arrangement.

 

(a)                                  In the event Indemnitee was, is or becomes
a party to or witness or other participant in, or is threatened to be made a
party to or witness or other participant in, a Claim by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify Indemnitee to
the fullest extent permitted by law as soon as practicable but in any event no
later than thirty days after written demand is presented to the Company, against
any and all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all

 

2

--------------------------------------------------------------------------------


 

interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines, penalties or amounts paid in
settlement) of such Claim. If so requested by Indemnitee, the Company shall
advance (within two business days of such request) any and all Expenses to
Indemnitee (an “Expense Advance”).

 

(b)                                 Notwithstanding the foregoing, the
obligations of the Company under Section 2(a) shall be subject to the condition
that the Reviewing Party shall not have determined (in a written opinion, in any
case in which the Independent Legal Counsel referred to in Section 3 hereof is
involved) that Indemnitee would not be permitted to be indemnified under
applicable law.

 

(c)                                  Notwithstanding the foregoing, the
obligation of the Company to make an Expense Advance pursuant to Section 2(a)
shall be subject to the condition that, if, when and to the extent that the
Reviewing Party determines that Indemnitee would not be permitted to be so
indemnified under applicable law, the Company shall be entitled to be reimbursed
by Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court, of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed.)

 

(d)                                 If there has not been a Change in Control,
the Reviewing Party shall be selected by the Board of Directors, and if there
has been such a Change in Control (other than a Change in Control which has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control), the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 3 hereof.

 

(e)                                  If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee,
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the States of Colorado or Delaware having subject matter jurisdiction
thereof and in which venue is proper seeking an initial determination by the
court or challenging any such determination by the Reviewing Party or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and to appear in any such proceeding. Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and Indemnitee.

 

(f)                                    Notwithstanding anything else contained
herein, in no event shall Indemnitee be entitled to indemnification under this
Agreement for any Claims that relate to liability: (i) under Section 16(b) of
the Securities Exchange Act of 1934, as amended; (ii) under federal or state
securities laws for “insider trading”; (iii) conduct finally adjudged as
constituting active or deliberate dishonesty or willful fraud or illegality;
(iv) conduct finally adjudged as producing an, unlawful personal benefit to
Indemnitee; or (v) prior to a Change of Control, under any Claim initiated by
the Indemnitee unless the Board of Directors of the Company shall have
authorized or consented to such Claim.

 

3.                                       Change in Control. The Company agrees
that if there is a Change in Control of the Company (other than a Change in
Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control) then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnity payments and Expense Advances under this Agreement or
any other agreement or Company Bylaw now or hereafter in effect relating to
Claims for Indemnifiable Events, the Company shall seek legal advice only from
Independent Legal Counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld). Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent the Indemnitee would be permitted to be indemnified
under applicable law. The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to fully

 

3

--------------------------------------------------------------------------------


 

indemnify such counsel against any and all expenses (including attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

 

4.                                       Establishment of Trust.

 

(a)                                  In the event of a Potential Change in
Control, the Company shall: (i) upon written request by Indemnitee, create a
trust for the benefit of Indemnitee, with the trustee chosen by Indemnitee; (ii)
from time to time upon written request of Indemnitee, fund such trust in an
amount sufficient to satisfy any and all Expenses reasonably anticipated at the
time of each such request to be incurred in connection with investigating,
preparing for and defending any Claim relating to an Indemnifiable Event, and
any and all judgments, fines,  penalties and settlement amounts of any and all
Claims relating to an Indemnifiable Event from time to time actually paid or
claimed, reasonably anticipated or proposed to be paid.

 

(b)                                 Notwithstanding anything else contained
herein, in no event shall the Company be required to deposit more than Five
Hundred Thousand Dollars ($500,000) in any trust created hereunder in excess of
amounts deposited in respect of reasonably anticipated Expenses.

 

(c)                                  The amount or amounts to be deposited in
the trust pursuant to the foregoing funding obligation shall be determined by
the Reviewing Party, in any case in which the Independent Legal Counsel referred
to above is involved.

 

(d)                                 The terms of the trust shall provide that
upon a Change in Control (i) the trust shall not be revoked or the principal
thereof invaded, without the written consent of the Indemnitee, (ii) the trustee
shall advance, within two business days of a request by the Indemnitee, any and
all Expenses to the Indemnitee (and the Indemnitee hereby agrees to reimburse
the trust under the circumstances under which the Indemnitee would be required
to reimburse the Company under Section 2(b) of this Agreement), (iii) the trust
shall continue to be funded by the Company in accordance with the funding
obligation set forth herein, (iv) the trustee shall promptly pay to Indemnitee
all amounts for which Indemnitee shall be entitled to indemnification pursuant
to this Agreement or otherwise, and (v) all unexpended funds in such trust shall
revert to the Company upon a final determination by the Reviewing Party or a
court of competent jurisdiction, as the case may be, that Indemnitee has been
fully indemnified under the terms of this Agreement.

 

5.                                       Indemnification for Additional
Expenses. The Company shall indemnify Indemnitee against any and all expenses
(including attorneys’ fees) and, if requested by Indemnitee, shall (within two
business days of such request) advance such expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or Company Bylaw now or hereafter in effect
relating to Claims for Indemnifiable Events and/or (ii) recovery under any
directors’ and officers’  liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expense payment or insurance recovery,
as the case may be.

 

6.                                       Partial Indemnity, Etc. If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the Expenses, judgments, fines, penalties and
amounts paid in settlement of a Claim but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled. Moreover, notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an indemnifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.

 

7.                                       Burden of Proof. In connection with any
determination by the Reviewing Party or otherwise as to whether Indemnitee is
entitled to be indemnified hereunder the burden of proof shall be on the Company
to establish that Indemnitee is not so entitled.

 

8.                                       No Presumptions. For purposes of this
Agreement, the termination of any claim, action, suit or proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet

 

4

--------------------------------------------------------------------------------


 

any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable law. In
addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.

 

9.                                       Nonexclusivity, Etc.  The rights of the
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have under the Company’s Bylaws or the Delaware General Corporation Law or
otherwise. To the extent that a change in the Delaware General Corporation Law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.

 

10.                                 Liability Insurance.  To the extent the
Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director or officer.

 

11.                                 Period of Limitations.  No legal action
shall be brought and no cause of action shall be asserted by or in the right of
the Company against Indemnitee, Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

 

12.                                 Amendments, Etc.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

13.                                 Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

14.                                 No Duplication of Payments.  The Company
shall not be liable under this Agreement to make any payment in connection with
any Claim made against Indemnitee to the extent Indemnitee has otherwise
actually received payment (under any insurance policy, Bylaw or otherwise) of
the amounts otherwise indemnifiable hereunder.

 

15.                                 Binding Effect, Etc.  This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business ,and/or assets of the Company, spouses, heirs,
executors and personal and legal representatives. This Agreement shall continue
in effect regardless of whether Indemnitee continues to serve as an officer or
director of the Company or of any other enterprise at the Company’s request.

 

16.                                 Severability.  The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph or sentence) is held
by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable in any respect, and the validity and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired and shall remain enforceable to the fullest extent
permitted by law.

 

5

--------------------------------------------------------------------------------


 

17.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of June
14, 2001

 

WESTERN GAS RESOURCES, INC.

INDEMNITEE

 

By:

/s/ Lanny F. Outlaw

 

/s/ William J. Krysiak

 

Lanny F. Outlaw, President

 

William J. Krysiak

 

6

--------------------------------------------------------------------------------
